 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                       DEFENDANTS’ SUPPLEMENTAL
                                           Plaintiffs,   RESPONSE TO ORDER TO SHOW
14                 v.                                          CAUSE (Dkt. 3490)
15   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19          The COVID-19 pandemic paralyzed nearly every aspect of our society. States (and

20   even countries) locked down. The uncertain extent of its dangerousness and
21   infectiousness—complicated by fear mongering and conflicting punditry—generated mass
22   panic. But while normalcy retracted and even courtrooms shuttered, the Arizona

23   Department of Corrections, Rehabilitation and Reentry (“ADCRR”) and its health care

24   vendor, Centurion, had to expand their roles, take on more responsibilities, and expend

25   additional resources—to save lives and protect those in their custody and care. Their staff

26   did so while placing themselves at risk of harm and even death. And they did save lives.
27   But it was a struggle and, unfortunately, at the expense of noncompliance with some of the

28   performance measures in the Order to Show Cause (“OSC”).
 1         Despite their best efforts, Defendants could not attain full compliance. But they took
 2   all reasonable steps within their control and substantially complied. For that reason,
 3   Defendants should not be held in contempt or sanctioned for those OSC performance
 4   measures that were not in full compliance from March 2020 through December 2020.
 5   I.    Background.
 6         A.      Defendants Incorporate their Prior Facts Demonstrating Efforts to
                   Comply With the OSC.
 7
           In their Response to Order to Show Cause, Defendants outlined the significant
 8
     measures they and Centurion had taken to comply with both the Stipulation and the OSC
 9
     since the inception of the ADCRR-Centurion partnership in July 2019. (See Dkt. 3656,
10
     3656-1 through 3656-4.) Those measures include:
11
                • ADCRR appointed a new Director, Director Shinn, who took ownership of
12
                   Stipulation noncompliance and immediately ordered changes to improve
13
                   compliance, including realigning leadership command to increase oversight
14
                   and accountability.
15
                • Director Shinn appointed a new Assistant Director (Larry Gann) to lead the
16
                   MSCMB, and together they reorganized it to proactively identify and break
17
                   down compliance barriers by creating and deploying medical liaison teams to
18
                   troubleshoot issues, working with Centurion staff to enhance compliance, and
19
                   inspecting facilities to identify compliance issues and implement real-time
20
                   corrective action plans.
21
                • Director Shinn obtained a written proposal from NCCHC Resources to
22
                   conduct a staffing and root-cause (of noncompliance) analysis and asked the
23
                   Court to use the first $1.445 million in sanctions money to fund it (Dkt. 3512
24
                   at 12).
25
                • Director Shinn: mobilized ADCRR’s Office of Continuous Improvement to
26
                   provide additional support to Centurion; added Stipulation compliance to the
27
                   performance review criteria for Wardens; developed tablets to submit HNRs
28

                                                   2
 1                  and medical-care refusal forms; and moved forward with deactivating ASPC-
 2                  Florence to redeploy resources and assign inmates with particular medical
 3                  needs to complexes that can better accommodate them.
 4               • Centurion dramatically: increased staffing, meeting or exceeding contract
 5                  requirements for many positions; actively recruited new employees with
 6                  incentives consistent with market competitors; undertook substantial efforts
 7                  to retain qualified employees through market-based wage adjustments; and
 8                  authorized and paid overtime pay, coverage pay, and shift bonuses.
 9               • Centurion also: invested and employed a Telehealth Program; streamlined
10                  specialty consultation approvals; developed and implemented a Telehealth
11                  Nurse Program; deployed nurse line blitzes and nurse line telehealth to erase
12                  backlogs; made physicians available to help cover certain complexes;
13                  invested in and launched wireless technology; and contracted with CareClix
14                  to provide specialty telehealth services and queued up specialty consultation
15                  requests.
16          These collective measures resulted in a dramatic increase of the overall (adjusted)
17   compliance rate with the Stipulation—from 89.01% in June 2019 to 94.74% in February
18   2020. (Dkt. 3656-1, ¶ 11.) With respect to the 145 PMs in the OSC, Defendants were
19   compliant with 86.89% (126 PMs) in February 2020. (Dkt. 3490, 3571.) Defendants’
20   efforts and these percentages reflected substantial compliance with the OSC in February
21   2020 and did not warrant a finding of civil contempt or sanctions for the 20 noncompliant
22   PMs in the OSC that month.1
23          B.      Compliance in March and April 2020.
24          ADCRR’s and Centurion’s efforts continued to pay dividends in March and April
25   2020. In those months, Defendants had an overall (adjusted) compliance rate with the
26
            1
27             Plaintiffs asserted that any efforts taken by ADCRR and Centurion before the OSC
     are irrelevant. (Dkt. 3683 at 7 & n.6.) The OSC, however, is a subset of the Stipulation, and
28   therefore pre-OSC measures necessarily were taken to comply with the OSC.

                                                   3
 1   Stipulation of 96.17% and 94.94%, respectively. (Declaration of Larry Gann, ¶ 5.) And of
 2   the 127 remaining PMs in the OSC that had not been terminated, Defendants were
 3   compliant with 88.62% applicable PMs in March 2020 (14 noncompliant) and 94.12%
 4   applicable PMs in April 2020 (7 noncompliant). (Gann Decl., ¶ 14.) Of the 20 PMs that
 5   were noncompliant in February, only eight were noncompliant in March (Dkt. 3605), and
 6   only two of those eight PMs were noncompliant in April (Dkt. 3637).
 7          C.     The COVID-19 Pandemic Strikes.
 8          On January 21, 2020, the Centers for Disease Control and Prevention (“CDC”)
 9   confirmed the first case of the 2019 Novel Coronavirus (“COVID-19”) in the United States.
10   (Declaration of Director Shinn, ¶ 35.) Five days later, the Arizona Department of Health
11   (“ADHS”) announced the first confirmed case in Arizona. (Declaration of Tom Dolan,
12   ¶ 4.) On January 31, 2020, Health and Human Services Secretary Alex Azar declared a
13   Public Health Emergency. (Shinn Decl., ¶ 35.) By March 11, 2020, COVID-19 was
14   declared a pandemic and a Public Health Emergency in Arizona. (Shinn Decl., ¶ 37.)
15          Thereafter, states, including Arizona, implemented a series of mitigation restrictions.
16   For instance, all schools were ordered closed on March 15, 2020, which resulted in staffing
17   issues for many employers, including ADCRR and Centurion. (Dolan, Decl., ¶ 8.) On
18   March 19, 2020, Governor Ducey ordered that “all non-essential or elective surgeries [i.e.,
19   those “that can be delayed without undue risk to the current or future health of a patient”]
20   … shall not be performed at any licensed healthcare facility or by any licensed healthcare
21   provider.” See https://azgovernor.gov/file/34242/download?token=l3JvjX7I. On March
22   26, 2020, he ordered hospitals to activate their facility emergency plan and implement triage
23   processes, creating competitive shortages. See https://azgovernor.gov/file/34323/download
24   ?token=Mg-EOJ6K. Although this was necessary to combat the pandemic, as discussed
25   below, these actions resulted in delayed procedures for inmates who receive care from
26   outside specialists. By around June 29, 2020, intensive care units were over 80% capacity
27   with 73,908 diagnosed COVID-19 cases. (Dolan Decl., ¶ 16.) In 2020, COVID-19
28   infection was at its highest points in July and December:

                                                    4
 1                         ADHS COVID-19 Cases by Day Epi Curve
 2
 3
 4
 5
 6
 7
 8
 9
10
11   https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
12   epidemiology/covid-19/dashboards/index.php (last visited Mar. 24, 2021).
13         D.     COVID-19’s Impact on ADCRR’s Operations and the Provision of
                  Healthcare.
14
           COVID-19 dramatically changed the healthcare system in the United States and in
15
     Arizona. (Dolan Decl., ¶ 4.) It also disrupted the usual operations and provision of
16
     healthcare at ADCRR.      (Shinn Decl., ¶ 38.)    ADCRR and Centurion immediately
17
     implemented COVID-19 prevention and response action plans to mitigate the potential
18
     spread of COVID-19 within ADCRR’s complexes. (Dkt. 3527-1; Shinn Decl., ¶¶ 34, 36;
19
     Dolan Decl., ¶ 5.)   See https://corrections.az.gov/covid-19-management-updates.      For
20
     example: ADCRR required new intakes to be quarantined for 21 days; it restricted all
21
     routine internal inmate movement; it initiated weekly deep cleaning of all facilities; it
22
     quarantined inmates who tested positive and/or inmates with symptoms; it required all
23
     employees entering a facility to undergo an Infectious Disease Symptoms Check and
24
     checked continuously while on shift; and it waived the $4 copay for inmate healthcare
25
     services. (Dkt. 3527-1, ¶ 5; Shinn Decl., ¶¶ 40–41; Dolan Decl., ¶¶ 6, 13.) ADCRR and
26
     Centurion also implemented an Emergency Operations Center that monitored inmates at
27
     high risk of complications from COVID-19. (Shinn Decl., ¶ 40; Dolan Decl., ¶ 9.)
28

                                                 5
 1          Centurion began screening all inmates at intake for symptoms and travel history.
 2   (Dolan Decl., ¶ 5.) Centurion also began testing inmates with symptoms, and conducting
 3   targeted surveillance testing, pre-operation/procedure testing, and testing on release. (Id.,
 4   ¶ 17.) ADCRR and Centurion tested over 48,000 inmates through December 2020,
 5   administering more than 10,000 tests in August 2020 and more than 11,000 tests in
 6   December 2020. (Id.) Centurion was also required to report various testing data daily, a
 7   significant undertaking that required intense monitoring. (Id., ¶¶ 7, 14.) As these necessary
 8   actions were taken to minimize the effect of COVID-19 on the prison population, the
 9   diversion of resources had an impact on the ability to meet some performance measures.
10          COVID has affected every aspect of providers’ daily operations and responsibilities.
11   (Declaration of Jennine Gahris, ¶¶ 28, 67, 115, 126, 133.) The onset of COVID-19 required
12   health care staff to prioritize patients infected with COVID-19 and focus their time and
13   efforts on those patients and mitigate the virus’ spread. (Shinn Decl., ¶ 44; Dolan Decl.,
14   ¶ 24; Gahris Decl., ¶¶ 39, 44, 58, 67, 74, 91, 129.) Positive tests require medical staff to
15   immediately mobilize, compartmentalize, quarantine, test, monitor, follow-up, and treat.
16   (Shinn Decl., ¶¶ 46–47; Gahris, Decl., ¶¶ 28, 43, 66, 67.) Thus, in addition to their regular,
17   demanding daily assignments, medical staff at ADCRR were assigned increased
18   responsibilities and tasks related to COVID-19. (Dolan Decl., ¶ 25.) Clinical and
19   operational staff exerted Herculean efforts to maintain routine daily care, implement the
20   measures needed to care for COVID-19 patients and reduce infection rates, and comply
21   with its obligations under the Stipulation. (Id., ¶ 26.) For example, in September, October,
22   and November 2020, medical staff had to review 3,947 test results at four facilities and
23   immediately respond to positive results, including increased rounding on the patients to
24   monitor signs and symptoms and ordering testing of others that may have been exposed.
25   (Gahris Decl., ¶ 28.) Indeed, Plaintiffs recognize these increased demands on medical and
26   security staff. (See Dkt. 3520 at 13 [“When COVID-19 arrives in the prison system,
27   demands on healthcare services generally—including medical and custody staff—will only
28   increase as more patients require screening, isolation, testing, and clinical management.”].)

                                                    6
 1          Compounding these responsibilities, ADCRR’s waiver of the $4 copay led to an
 2   increase in volume of health needs requests (“HNRs”) for all types of services, which spread
 3   healthcare and security staff, already strained by the pandemic, even thinner:
 4
 5
 6
 7
 8
 9
10
11
12   (Dolan Decl., ¶¶ 10, 63.) Centurion responded to 13% more HNRs in March through

13   December 2020 than it did during the same months in 2019. (Id., ¶ 17.)

14          To make things even more difficult, the number of available staff to handle all these

15   tasks fluctuated as a direct result of COVID-19. The mandated school closure caused a

16   day-care crisis for many staff who did not have alternative day-care arrangements during

17   work hours. (Id., ¶ 8.) They were left with no viable option other than to not report to work

18   to care for their minor children until other arrangements could be made. (Id.) Health care

19   workers (and their families) are also not immune for contracting the virus. As each wave

20   of COVID-19 hit, the number of positive COVID-19 patients increased, as did the number

21   of employees who did not report to work. (Shinn Decl., ¶¶ 49, 51; Dolan Decl., ¶ 29; Gahris

22   Decl., ¶ 43.)

23   ///

24   ///

25
26
27
28

                                                   7
 1
 2
 3
 4
 5
 6
 7
 8
            ADCRR operations/security staff were also exposed to or contracted the virus,
 9
     resulting in significant staff absences. (Shinn Decl., ¶ 38.) As of March 25, 2021, 2,734
10
     ADCRR staff have self-reported as testing positive for COVID-19, which compromised
11
     staff availability at a time when every staff member was needed. (Shinn Decl., ¶¶ 48–49.)
12
     That complicated an already delicate situation: inmates from differing housing locations
13
     could not intermix at the medical units because of COVID-19 protocols, requiring carefully
14
     orchestrated scheduling and movement to medical. (Id.)
15
            The resulting leave of absences of health care and security staff impaired
16
     Defendants’ ability to fully comply with their obligations under the Stipulation and OSC.
17
     As an example, ASPC-Florence fell out of compliance with PM 35 in May and July 2020
18
     (after being compliant since February 2018) because of nursing staff vacancies caused by
19
     COVID-19. (Gahris Decl., ¶ 32.) A similar cause and effect happened at ASPC-Tucson.
20
     (Id., ¶ 34.) In June 2020, the lead lab technician tested positive for COVID-19 and was out
21
     for several weeks. (Id., ¶ 69.) And in December 2020, 27 nursing staff called out for
22
     reasons associated with COVID-19, which included the entire inventory coordinator
23
     department that oversees the delivery and distribution of medications. (Id., ¶ 36.)
24
            ASPC-Yuma was hit the hardest by COVID-19, as Yuma, Arizona was a COVID-
25
     19 hotbed even on a national scale. (Gahris Decl., ¶ 42.) Not surprisingly, this caused
26
     Centurion and operational staff to be absent—often very suddenly—due to infection,
27
     mandatory quarantine, or to provide emergency assistance to sick family members. (Id.,
28

                                                   8
 1   ¶ 43.) ASPC-Yuma had its first outbreak (over 60 cases) in May 2020 on the Cibola Unit.
 2   (Id.) In June 2020, a second outbreak (over 35 cases) occurred. (Id.) In November and
 3   December 2020, a third wave hit with 65 cases and over 1,300, respectively. (Id.) Each
 4   time, medical and security staff mobilized and compartmentalized patients to decrease
 5   widespread, nursing staff were deployed to test all inmates with possible exposure, and
 6   provider and nursing lines were established to assist in identifying patients with COVID-19
 7   signs or symptoms. (Id.) This resulted in noncompliance for several months. (Id.)
 8          Moreover, prior to COVID-19, Centurion averaged 50.9 hires per month and 19.9
 9   voluntary terminations per month. (Dolan Decl., ¶ 30.) For the months of March through
10   October of 2020, the average number of hires dropped slightly to 48.4 hires per month, and
11   the voluntary terminations increased to 24.1 per month. (Id.) After the second wave of
12   COVID-19 hit in November 2020, there was an even larger decrease in people applying for
13   work and a greater increase in people leaving voluntarily. (Id.) In November 2020, the
14   average number of hires dropped significantly to 36 hires per month, and the number of
15   voluntary terminations per month increased to 31.3. (Id.) Staff resignations increased in
16   late 2020 because of fear of exposure in a correctional setting and because hospitals offered
17   exceptionally higher wages to entice additional health care workers using CARES Act
18   funds. (Gahris Decl., ¶ 39.)
19          E.     As a Result of COVID-19, Compliance Suffered in May through
                   December 2020.
20
            COVID-19 and its strain on operational and medical staff unsurprisingly took a toll
21
     on compliance with the Stipulation and the OSC. The necessary shift in care to COVID-19
22
     patients, the resulting increase in responsibilities, the additional HNRs, and the unavoidable
23
     absence of staff had an undeniable and profound impact on compliance with the Stipulation
24
     and OSC. (Shinn Decl., ¶¶ 56, 44–45; Dolan Decl., ¶ 29.) And as each COVID-19 wave
25
     hit, there was a concomitant decrease in overall compliance with the Stipulation:
26
27
28

                                                    9
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
     (Dolan Decl., ¶ 29; Gahris Decl., ¶ 7.) Because COVID-19 recovery time lags, on average,
13
     two to four weeks after a positive test, the burden on operations and medical staff continued
14
     into the next month, resulting in lagging compliance. (Shinn Decl., ¶¶ 46, 51.)
15
            Additional factors contributed to these lower numbers.          The elective-surgery
16
     executive order adversely affected on-site specialty consultations (optometry, audiology,
17
     orthotics, ultrasound, and mammogram services, etc.) and medical transports (unless life
18
     threatening). (Dolan Decl., ¶ 11; Gahris Decl., ¶ 96.) Outside providers similarly began
19
     canceling previously scheduled appointments and were unable or unwilling to reschedule
20
     until the restrictions were lifted. (Id.) Despite the dictates to cancel elective surgeries,
21
     numerous specialty service providers also stopped seeing patients for routine and
22
     preventative services during this time. (Id.) Additionally, many providers refused to see
23
     nursing home or inmate patients due to their perceived increased risk of infection. (Id.)
24
     This directly affected compliance with PMs 50–51. 2 (See Dkt. 3520 at 13 [Plaintiffs
25
26          2
              On May 1, 2020, health care facilities could request an exemption from this
     executive order but they had to satisfy certain criteria that many could not. (Gahris Decl.,
27    ¶ 97.) And once providers began scheduling again, there were lengthy backlogs, and some
     required negative COVID-19 tests from anyone, including transporting officers, within 72
28   hours of an appointment. (Id.) Inmates with appointments would have to reschedule if they

                                                   10
 1   acknowledging that “the availability of community healthcare services, including for
 2   hospitalization and specialty appointments, may be substantially curtailed”].)
 3          Also in March 2020, as a proactive measure to mitigate the spread of COVID-19,
 4   ADCRR changed the intake process so that intakes occur in 21-day cycles (not daily).
 5   (Shinn Decl., ¶ 40.) These intake intervals, however, result in processing approximately
 6   200 inmates in a single day (as opposed to approximately 50 inmates). (Dolan Decl., ¶ 13.)
 7   Each person must be tested that same day, requiring additional staff and resources. (Id.)
 8   Moreover, because of these intervals, care reviews and appointments (e.g., chronic care) are
 9   scheduled out for the same day instead of spaced out. (Id.)
10          In August 2020, ADCRR, in conjunction with Centurion and two additional vendors,
11   conducted mass testing (from July 27, 2020 – September 1, 2020). (Shinn Decl., ¶¶ 40, 43;
12   Gann Decl., ¶ 54; Dolan Decl., ¶¶ 18.) More than 10,000 tests were administered. (Dolan
13   Decl., ¶ 17.) Mass testing requires concentrated and extensive operational and medical
14   resources. (Shinn Decl., ¶¶ 40, 47.) To illustrate this burden, the average daily population
15   at ASPC-Tucson in August 2020 was over 5,000. (Gahris Decl., ¶ 35.) During this time,
16   both nurses and providers had to increase their rounds to obtain vital signs for over 700
17   positive COVID-19 inmates. (Id.) Nurses worked tirelessly in collaboration with ADCRR
18   to compartmentalize each unit as positive results were received. (Id.) The additional work
19   and effort took away from their regularly scheduled duties and responsibilities, resulting in
20   noncompliance. (Id.) At ASPC-Yuma, 4,453 tests were administered in just 48 hours, a
21   colossal feat. (Id., ¶ 71.) In December 2020, one unit in Yuma had 655 out of 1,066 inmates
22   test positive, requiring resource-intense quarantining, assessment, and treatment. (Shinn
23   Decl., ¶ 47.)
24          Consequently, the overall (adjusted) compliance rates for the Stipulation dropped
25   down to approximately 90% to 93% but held steady in that range:
26
27
     tested positive or were quarantined. (Id.) Other outside providers themselves were forced
28   to close because of staffing issues. (Id.)

                                                   11
 1
     May ‘20     June ‘20   July ‘20   Aug. ‘20 Sept. ‘20     Oct. ‘20   Nov. ‘20   Dec. ‘20
 2
      89.73%      89.82%    89.09%     89.75%        89.72%   92.54%     92.56%     88.59%
 3
 4         Compliance rates with the OSC also trended downward and were particularly low in
 5   those months when COVID-19 spiked in the community and at ADCRR (July, December)
 6   and when ADCRR and Centurion conducted mass testing and provided care to many
 7   previously asymptomatic, COVID-19 positive inmates (August, September):
 8
     May ‘20     June ‘20   July ‘20   Aug. ‘20 Sept. ‘20 Oct. ‘20       Nov. ‘20 Dec. ‘20
 9
10   83.33%      87.39%     80.83%     84.17%    79.17%       87.39%     88.03%     77.78%

11   20 N/C      15 N/C     23 N/C     19 N/C    25 N/C       15 N/C     14 N/C     26 N/C

12   (Gann Decl., ¶ 14.)

13         These instances of noncompliance can be attributed to COVID-19. At least

14   131 instances of noncompliance in March 2020 through December 2020 were the direct

15   result of COVID-19: PM 35: Eyman (December); Florence (May, July); Tucson (August,

16   December); PM 37: Tucson (September, November, December); Yuma (April, May, June,

17   December); PM 39: Lewis (July); Yuma (June, July); PM 42: Eyman (August, September,

18   December); PM 44: Eyman (March, April, May, June, July, August, September, October,

19   November, December); Florence (March, April, May, June, July, August, September,

20   November, December); Lewis (April, May, June, July, September, October, November,

21   December); Winslow (June, August, September, October, November); PM 45: Tucson

22   (June); PM 46: Eyman (December); Yuma (August); PM 47: Eyman (September, October,

23   December); Florence (August); Lewis (September); Tucson (December); Winslow (July,

24   August, September); PM 50: Florence (March, May, July, September, October, November,

25   December); Perryville (December); Tucson (March, May, July, October, November,

26   December); PM 51: Eyman (March, May, July, August, September, October, December);

27   Florence (March, July, September, October, December); Perryville (March, September,

28   December); Tucson (March, May, July, October, November); Yuma (August, September,

                                                12
 1   October, November, December); PM 52: Eyman (June, July, August, September,
 2   November, December); Tucson (March); PM 55: Eyman (May, September, December);
 3   PM 66: Lewis (May, June); Tucson (May, June, July, August), Florence (May, June, July,
 4   August); PM 67: Lewis (May, June, July, November), Tucson (May, June, July, August);
 5   PM 85: Tucson (August); PM 92: Eyman (August). (See Gahris Decl., ¶ 7.)
 6          ADCRR’s and Centurion’s efforts combatting COVID-19, however, saved lives.
 7   The mortality rate is only .3732% among inmates who are confirmed positive for COVID-
 8   19. (Shinn Decl., ¶¶ 53–55.) Only 10 other states have a lower total COVID-19 mortality
 9   rate. (Id.)
10          F.     ADCRR’s and Centurion’s Efforts to Achieve Compliance During
                   COVID-19.
11
            Notwithstanding COVID-19, Centurion continued to staff, recruit, and retain
12
     medical staff and attain full compliance with the PMs. (Dolan Decl., ¶ 31.) It hired mental
13
     health professionals (5 Psychologists, 1 Psychiatrist), Mid-Level Providers, Physicians,
14
     Physical Therapists, a Provider Service Representative, and Telehealth Physicians, with
15
     Mid-Level Providers and Certified Nursing Assistants exceeding contract FTE
16
     requirements every month. (Id., ¶¶ 36–43, 51; Gahris Decl., ¶¶ 100, 101, 103.) It created
17
     three fulltime positions above the contract requirements and hired staff above contract
18
     requirements in 14 positions. (Dolan Decl., ¶¶ 31–32.) It increased salaries (for a total
19
     increase of $892,557.86 since March 2020), made bonus payments (for a total of
20
     $511,514.03 since March 2020), and paid shift bonuses ($337,654.74 between July 2020
21
     and December 2020) and coverage pay. (Id., ¶¶ 33, 47–49.) Overtime trends increased,
22
     resulting in $4,191,497.03 in overtime pay in 2020. (Id., ¶ 34.) It heavily recruited,
23
     attending academic events and job fairs, running billboard, newspaper, radio, and on-line
24
     advertisements, and launching email and post card campaigns, spending $123,934 since
25
     July 2020. (Id., ¶¶ 44–46.)
26
            Centurion continued its cutting-edge telehealth initiatives, significantly increasing
27
     access to medical providers, on and off-site specialists, psychiatrists, and registered nurses.
28

                                                    13
 1   (Id., ¶¶ 51–52.) It expanded CareClix (a virtual healthcare platform) to include infectious
 2   disease, rheumatology, orthopedics, endocrinology, and genetics counseling, and entered at
 3   least 15 provider contracts between March and December 2020. (Dolan Decl., ¶ 53; Gahris
 4   Decl., ¶ 101.) When group therapy sessions were suspended in April 2020 to slow the
 5   spread of COVID-19, Centurion created in-cell programming modules to ensure patients
 6   were still receiving quality care while maintaining recommended social distancing
 7   standards. (Dolan Decl., ¶ 55.) In September 2020, it developed a suicide prevention
 8   committee and a self-injurious behavior work group to create robust, individualized
 9   treatment plans for acute patients, and provided more in-depth trainings on suicide
10   prevention, de-escalation plans, and treatment of suicidal inmates. (Id., ¶¶ 55–57, 60–62.)
11   It also added a Pharmacist above contract requirements, which increased poly-pharmacy
12   review. (Id., ¶ 59.)
13          As forecasted in the original Response, the relocation and reassignment of medical
14   liaisons to the MSCMB’s Central Office went into effect as scheduled in September 2020.
15   (Gann Decl., ¶¶ 37, 39–40, 43–44.) The medical liaisons toured seven complexes to audit
16   operational and medication administration processes. (Id., ¶ 38.) During their site
17   inspections, they review patient charts to identify issues, and debrief with facility staff (both
18   operations and healthcare) their observations and takeaways. (Id., ¶¶ 47–48, 53.) The
19   MSCMB created a team email address for Centurion and ADCRR to communicate directly
20   on any issue, continued its monthly staffing meetings with Centurion, and developed
21   Standard Work Guidelines and training for Centurion employees to address areas that could
22   be improved upon. (Id., ¶¶ 41–44, 51.) The MSCMB also hired an inventory specialist to
23   ensure that medical equipment is being utilized and to update or transfer equipment where
24   necessary. (Id., ¶ 52.) Finally, ADCRR successfully completed the first phase of closure
25   of ASPC-Florence-North Unit. (Shinn Decl., ¶¶ 58–59.) That closure allowed the
26   redeployment of approximately 70% of the Unit’s operations-staff resources to ASPC-
27   Eyman (the remaining 30% went to ASPC-Florence) and the absorption of medical staff
28   within Florence. (Id.)

                                                     14
 1   II.    The Court Should Not Hold Defendants in Civil Contempt of the OSC.
 2          A.     General Legal Principles.
 3          A party may be held in civil contempt if it fails to comply with “a specific and

 4   definite order of the court.” Parsons v. Ryan, 949 F.3d 443, 454 (9th Cir. 2020) (quoting

 5   Stone v. City and Cty. of San Francisco, 968 F.2d 850, 856 n.9 (9th Cir. 1992)). “The proof

 6   for civil contempt must be clear and convincing—a higher standard than the preponderance

 7   of the evidence standard.” Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 466 (9th Cir.

 8   1989); accord Parsons, 949 F.3d at 454.

 9          A “[f]ailure to comply consists of not taking ‘all the reasonable steps within [one’s]

10   power to insure compliance with the order.’” Balla, 869 F.2d at 466 (quoting Sekaquaptewa

11   v. MacDonald, 544 F.2d 396, 406 (9th Cir. 1976)) (alterations in original). This does not

12   require a contemnor to employ “every option that the court could conceive.” Stone, 968

13   F.2d at 857. Rather, “[a] contemnor fails to take all reasonable steps where there is ‘little

14   conscientious effort on the part of the [contemnors] to comply....’” Herb Reed Enters., Inc.

15   v. Monroe Powell’s Platters, LLC, No. 2:11-CV-02010-PMP-NJK, 2014 WL 3894069, at

16   *6 (D. Nev. Aug. 8, 2014) (quoting Stone, 968 F.2d at 857). Moreover, “technical or

17   inadvertant violations of the order will not support a finding of civil contempt.” Gen. Signal

18   Corp. v. Donallco, Inc., 787 F.2d 1376, 1379 (9th Cir. 1986).

19          In addition, “[s]ubstantial compliance with a court order is a defense to an action for

20   civil contempt,” Balla, 869 F.2d at 466 (citing Donallco, 787 F.2d at 1379), which “is not

21   vitiated by ‘a few technical violations’ where every reasonable effort has been made to

22   comply,” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th

23   Cir. 1993) (quoting Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc., 689 F.2d 885, 891

24   (9th Cir. 1982)). Indeed, the Supreme Court has cautioned that “civil contempt ‘should not

25   be resorted to where there is [a] fair ground of doubt as to the wrongfulness of the

26   defendant’s conduct.’” Taggart v. Lorenzen, 139 S. Ct. 1795, 1801 (2019) (quoting Calif.

27   Artificial Stone Paving Co. v. Molitor, 113 U.S. 609, 618 (1885)).

28

                                                   15
 1         B.     The Scope of the OSC.
 2         The OSC originally listed 35 Health Care Performance Measures at certain facilities,

 3   a total of 145 Performance Measures/facilities (hereafter “PMs”). (Dkt. 3490.) In its

 4   February 12, 2020 Order, the Court terminated 18 of these PMs,3 reducing the active OSC

 5   PMs to 127 beginning in March 2020. (Dkt. 3495 at 13–14, 23; Gann Decl., ¶ 6.) And in

 6   December 2020, at the Court’s directive (Dkt. 3495), the parties met and conferred and

 7   stipulated that five additional OSC PMs should be terminated, 4 which reduced the

 8   applicable OSC PMs to 122 beginning in November 2020. (Dkt. 3824-1.) For these

 9   127/122 OSC PMs, in March through December 2020, Defendants reported noncompliance

10   (below the 85% compliance rate) 178 times. (Gann Decl., ¶ 10.)

11         As a threshold matter, the Court should exclude from that contempt exposure any

12   noncompliance resulting from a PM that is subject to Defendants’ pending Motion to

13   Terminate. (Dkt. 3840.) Defendants moved to terminate 142 PMs because they were

14   substantially compliant and therefore eligible for termination.5 (Id.) Fifteen of those PMs

15   received noncompliant scores between March 2020 and December 2020, some multiple

16   times, for a total of 26 instances of noncompliance.6 But they became ripe for termination

17   during the March 2020–December 2020 timeframe. Thus, to the extent that the Court

18   terminates any of these PMs, their noncompliance should be removed from the contempt

19   equation.

20
21
           3
              PM 12: Eyman and Florence; PM 19: Eyman, Lewis, and Phoenix; PM 20: Eyman,
22   Florence, Lewis, Perryville, Phoenix, and Tucson; and PM 54: Eyman, Florence, Lewis,
     Perryville, Phoenix, Tucson, and Yuma. (Dkt. 3495 at 13–14, 23.)
23          4
              PM 15: Eyman, Florence, and Lewis; PM 72: Eyman; and PM 97: Phoenix. (Dkt.
24   3824-1.)
            5
              A PM is eligible for termination if it was compliant for 18 out of the previous 24
25   months and did not receive noncompliant scores in three or more consecutive months in the
     previous 18 months. (Dkt. 2644.)
26          6
              PM 11: Lewis (3 times), Winslow, and Yuma; PM 13: Eyman (twice), Florence
27   (twice), Lewis (3 times), and Yuma (twice); PM 35: Florence (twice) and Tucson (twice);
     PM 47: Florence (twice) and Tucson (twice); PM 49: Tucson; and PM 52: Perryville,
28   Phoenix, and Tucson. (Compare Dkt. 3840; with Gann Decl., ¶ 10.)

                                                  16
 1          C.     The Original OSC Did Not Put Defendants on Notice that They Would
                   Be Held in Contempt and Sanctioned if a PM Fell Out of Compliance.
 2
            A party can only be held in civil contempt if it fails to comply with “a specific and
 3
     definite court order.” Balla, 869 F.2d at 466. “[P]rinciples of ‘basic fairness requir[e] that
 4
     those enjoined receive explicit notice’ of ‘what conduct is outlawed’ before being held in
 5
     civil contempt.” Taggart, 139 S. Ct. at 1802 (quoting Schmidt v. Lessard, 414 U.S. 473,
 6
     476 (1974)). A party must “know what the court intends to require and what it means to
 7
     forbid.” Id. (quoting Int’l Longshoremen’s Ass’n, Local 1291 v. Philadelphia Marine Trade
 8
     Ass’n, 389 U.S. 64, 76 (1967)); see also In re Hercules Enters., Inc., 387 F.3d 1024, 1028
 9
     (9th Cir. 2004) (a party facing contempt must have “sufficient notice of [the order’s] terms
10
     and the fact that he would be sanctioned if he did not comply”).
11
            The OSC stated that PMs compliant before February 2020 must “remain compliant,”
12
     and that if a “previously-compliant” PM “become[s] non-compliant,” a fine will be imposed
13
     and recur “until Defendants bring each Performance Measure and location into
14
     compliance.” (Dkt. 3490 at 3.) Defendants interpreted the OSC to mean that, once a PM
15
     is compliant, the recurring monthly sanction terminates. For example, a PM that was
16
     compliant in January 2020 but noncompliant in February 2020 is subject to a sanction. That
17
     same PM is also subject to a sanction in subsequent, consecutive noncompliant months.
18
     But what was not ordered, for example, is that Defendants would be sanctioned for a
19
     noncompliant PM in March 2020 if that PM was compliant in January and remained
20
     compliant in February; Defendants would be sanctioned for a noncompliant PM in April
21
     2020 if that PM was compliant in both February and March; or Defendants would be
22
     sanctioned for a noncompliant PM in any month after it was compliant.
23
            To the contrary, the OSC states that “[t]he fines will recur on a monthly basis until
24
     Defendants bring each Performance Measure and location into compliance.”                 (Id.,
25
     emphasis added.) In other words, once a PM is compliant, the recurring fine terminates.
26
     Although the OSC begins by stating, “[f]or the Performance Measures identified above that
27
     were compliant in the most recent numbers, Defendants must ensure those Performance
28

                                                   17
 1   Measures remain compliant” (id., emphasis added), this suggests only that PMs that were
 2   compliant in January must remain compliant in February.
 3          Defendants filed their Response on July 10, 2020, and examined only the
 4   noncompliant PMs in February. (Dkt. 3656.) Plaintiffs filed their reply on August 7, 2020.
 5   (Dkt. 3683.) Their reply went beyond February and sought contempt for Defendants’
 6   noncompliance in March, April, and May 2020. (Dkt. 3683.) Plaintiffs interpreted the OSC
 7   to say that a PM is subject to a sanction every month regardless of whether it achieved
 8   compliance in a prior month. (Id.) That disagreement resulted in Defendants’ filing a
 9   Motion for Clarification on August 28, 2020, arguing that the OSC’s recurring fines
10   terminate once a PM comes into compliance. (Dkt. 3730.)
11          The Court ruled on that Motion in its February 24, 2021 Order. (Dkt. 3861.) There,
12   the Court clarified that: “If an identified PM was compliant as of March 2020 or became
13   compliant after that date, Defendants face a fine if that PM falls below 85% in any
14   subsequent month. In other words, Defendants will be sanctioned for every instance of
15   noncompliance going forward unless they can adequately justify that noncompliance. In
16   short, it is mandatory that Defendants bring every identified PM into compliance and keep
17   it there.” (Id. at 6, emphasis added.) The Court then ordered Defendants to show cause
18   why it should not be held in contempt and sanctioned for every instance of noncompliance
19   for the months of March through December 2020. (Id. at 6–7.)
20          Although the Court’s February 24, 2021 Order clearly explained that Defendants
21   would be held in contempt and sanctioned if a compliant PM fell out of compliance in a
22   subsequent month, the January 31, 2020 OSC did not. The OSC did not give Defendants
23   notice that they could be held in contempt and sanctioned for those instances of
24   noncompliance. See United States v. Joyce, 498 F.2d 592, 596 (7th Cir. 1974) (cited in
25   Vertex) (“[C]ontempt will not lie for violation of an order of the court unless the order is
26   clear and decisive and contains no doubt about what it requires to be done.”). And by the
27   time they had notice (in February 2021), the show-cause period (March 2020 through
28   December 2020) was over, depriving them an opportunity to purge the noncompliance. See

                                                  18
 1   Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 829 (1994) (a coercive
 2   sanction can only be imposed “if the contemnor is afforded an opportunity to purge”); Shell
 3   Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623, 629 (9th Cir. 2016) (“[T]he ability to purge
 4   is perhaps the most definitive characteristic of coercive civil contempt.”); Bingman v. Ward,
 5   100 F.3d 653, 656 (9th Cir. 1996) (without an opportunity to purge, any sanction payable
 6   to the Court for past noncompliance is impermissibly punitive, not coercive). Thus,
 7   Defendants cannot be subject to contempt or sanctions for the 155 instances of
 8   noncompliance after the PM had already attained compliance. (Gann Decl., ¶¶ 10–13.)
 9          D.     Defendants Took All Reasonable Steps Within Their Power to Comply
                   with the OSC.
10
            The sine qua non for civil contempt is clear and convincing evidence that a party
11
     failed to take “all the reasonable steps within [its] power to insure compliance with the
12
     [court’s] order.” Balla, 869 F.2d at 466. As discussed above, and in the Declarations (Dkt.
13
     3656-1 through Dkt. 3656-4) and Supplemental Declarations of Director Shinn, Assistant
14
     Director Gann, Tom Dolan, and Jennine Gahris, COVID-19 hampered compliance with the
15
     OSC PMs to the point that it rendered them powerless to do anything reasonably more to
16
     comply under the circumstances. Those Declarations recount—in significant detail—both
17
     the general and specific impact that COVID-19 had on ADCRR operations and Centurion’s
18
     provision of healthcare and, consequently, compliance with the Stipulation and the OSC.7
19
     The pandemic wreaked havoc. To save the lives of inmates, staff, and members in our
20
     community, ADCRR and Centurion did everything in their power to identify and treat those
21
     who tested positive and protect everyone else from contracting it. And ADCRR and
22
     Centurion staff did so by risking their own lives. (See Dkt. 3533 at 2 [“There is no dispute
23
     that both the staff who work for and the people in the custody of ADC face an extreme risk
24
     of harm from the COVID-19 pandemic.”].)
25
26
27          7
            Upon request, Defendants will provide Plaintiffs with the names of the inmates
28   whose charts are highlighted in the Declaration of Jennine Gahris.

                                                   19
 1          Their extraordinary efforts did save lives, but, unfortunately, it resulted in less than
 2   full compliance with the OSC. The pandemic diverted and dwindled precious, finite
 3   resources. It required health care staff to prioritize and treat infected patients and focus
 4   their efforts on mitigating the virus’ spread. It required mass testing, monitoring, and
 5   reporting. And operations and health care staff had to perform these COVID-19 treatment
 6   and prevention tasks in addition to their daily assignments and ensuring full compliance
 7   with the Stipulation and OSC in this case. This was nearly impossible, particularly when
 8   considering other factors outside their control: mitigation policies (e.g., 21-day intake
 9   intervals and quarantining), lack of day care, increased HNRs, and no available outside
10   consultations. Staff infections or secondary exposure drastically increased leave of
11   absences, which left even fewer staff to accomplish it all and deterred new staff from
12   coming on board. The many efforts ADCRR and Centurion still took to comply with the
13   OSC must be considered in light of what they were facing—the COVID-19 pandemic.
14   Considered together, Defendants took all reasonable steps within their power to insure
15   compliance with the OSC. Balla, 869 F.2d at 466.
16          Plaintiffs previously argued that civil contempt is appropriate—regardless of the
17   steps taken to comply—whenever there has been noncompliance with a court order. But
18   that is not the law. Civil contempt is “a party’s disobedience to a specific and definite court
19   order by failure to take all reasonable steps within the party’s power to comply.” In re
20   Dual-Deck, 10 F.3d at 695 (emphasis added).
21          The Court also indicated that Defendants must “show the particular issue was the
22   result of conditions they did not or could not have anticipated during the previous six years
23   and the issue did not allow for earlier remedial steps,” and that “there were new and
24   additional issues that arose that prevented compliance in subsequent months.” (Dkt. 3866.)
25   Respectfully, the COVID-19 pandemic was both unforeseen and extraordinary, and it
26   prevented compliance in all months from March through December 2020. The Court
27   acknowledged that “restrictions associated with COVID-19 may be a valid basis for some
28   noncompliance, particularly in the early months of 2020,” but added that “even COVID-19

                                                    20
 1   cannot be used as a complete shield against noncompliance because (1) all healthcare could
 2   not cease during COVID-19 and (2) there were many noncompliant performance measures
 3   before COVID-19.” (Id.) Defendants agree that the sudden onset of COVID-19 in March
 4   2020 required ADCRR and Centurion to quickly formulate policies and procedures to
 5   combat the pandemic, put those policies and procedures in place, and adapt to changing
 6   CDC Guidelines (on almost a daily basis). Those intense efforts continued through at least
 7   May 2020 (although efforts continue to this day), which were also the months that involved
 8   school closures and significant restrictions. But COVID-19 positives first peaked in June
 9   and July 2020; mass testing occurred in August 2020; the resulting care from that mass
10   testing carried through October 2020, and then the second wave of COVID-19 hit in
11   November and December 2020. COVID-19 did not relent at any time during 2020.
12          At a minimum, Defendants should not be held in contempt for failing to comply with
13   those PMs (identified above) that were directly affected by COVID-19. Those 131 PMs
14   and the causal effect are outlined in the Gahris Declaration. (Gahris Decl., ¶ 7.)
15          E.     Defendants Substantially Complied with the OSC.
16          Despite COVID-19, Defendants still managed to substantially comply with the OSC.
17   During the relevant time period (March through December 2020), Defendants’ overall
18   adjusted compliance rate with the Stipulation was between 88.59% (December) and 96.17%
19   (March), with scores for each month averaging between 93% and 96%. (Gann Decl., ¶ 5.)
20   Although the compliance rate for those PMs in the OSC ranged between 77.78%
21   (December) and 94.12% (April), the compliance rate was above 85% in five of the 10
22   months (March, April, June, October, November), and the scores for all 10 months averaged
23   between 89% and 95%. (Id., ¶ 14.) Compliance rates were at their lowest in September
24   and December, following mass testings and positive peaks in the community. (Id.) See
25   also Hallett v. Morgan, 296 F.3d 732, 750 (9th Cir. 2002) (affirming denial of civil
26   contempt of consent decree regarding prisoner healthcare where prison officials
27   substantially complied); Duran v. Grisham, No. CV 77-721 KK/SCY, 2020 WL 1984168,
28   at *7 (D.N.M. Apr. 27, 2020) (denying civil contempt order where prison officials

                                                   21
 1   substantially complied with settlement agreement provisions requiring them to timely
 2   award good time credits to inmates and to in-house parolee, where prison officials did not
 3   award credits to a “several” of the 19 eligible inmates or the only eligible in-house parolee);
 4   McClendon v. City of Albuquerque, No. 95 CV 024 JAP/KBM, 2017 WL 4041588, at *4
 5   (D.N.M. Sept. 11, 2017) (denying civil contempt where prison officials substantially
 6   complied with agreement to provide 40 hours pre-service and annual in-service mental
 7   health training to security employees even though only half of employees received the 40-
 8   hours pre-service training but all employees received 8 hours of in-service training); see
 9   also Labor/Cmty. Strategy Ctr. v. Los Angeles Cty. Metro. Transp. Auth., 564 F.3d 1115,
10   1123 (9th Cir. 2009) (distinguishing the defendant’s 94–99% compliance rate from other
11   cases where there was “a near total failure” of compliance or the defendant was only 20
12   percent compliant, stating: “We note that the de minimis level of noncompliance here is
13   nowhere close to the near total noncompliance in cases in which courts concluded that
14   extensions of the consent decrees were warranted.”); Shands v. Tull, 602 F.2d 1156, 1161
15   (3d Cir. 1979) (“In this case New Jersey has reached substantial compliance. According to
16   the most recent figures available to the district court, the State met the ninety-day limit in
17   96% Of the AFDC appeals. In only twelve out of 417 cases did eligible claimants wait past
18   ninety days without receiving benefits. At least for the named plaintiffs, the delays past the
19   ninety-day limit were no more than four to twenty-one days.”).
20          Plaintiffs previously accused Defendants of trying to rewrite the terms of the
21   Stipulation, which requires 85% compliance. (Dkt. 3683 at 6, 8 & n.5.) Defendants do not
22   disagree that the Stipulation requires each PM to meet or exceed 85% compliance each
23   month. (Dkt. 1185, ¶ 10.a.iii.) But here, Defendants are defending against a charge of civil
24   contempt, and substantial compliance with the OSC is a valid defense. In re Dual-Deck, 10
25   F.3d at 695. Out of the 1,260 potential instances for OSC noncompliance between March
26   and December 2020, Defendants complied 1,082 times (85.87%). (Gann Decl., ¶ 14.)
27   Plaintiffs also argued that Defendants’ overall compliance with the Stipulation is immaterial
28   to the OSC. (Dkt. 3683 at 6.) But Defendants’ substantial compliance with the Stipulation

                                                    22
 1   is proof that the “severe remedy” of contempt and drastic sanctions is not warranted.
 2   Taggart, 139 S. Ct. at 1801 (2019).8
 3          At a minimum, the Court should not hold Defendants in contempt for those PMs that
 4   barely missed compliance (10 instances), 9 where the noncompliance was based on a
 5   technical violation (16 instances), 10 or where the noncompliance was caused by the
 6   inactions or omissions of third-parties (2 instances).11 See In re Dual-Deck, 10 F.3d at 695
 7   (substantial compliance “is not vitiated by ‘a few technical violations’ where every
 8   reasonable effort has been made to comply”) (citation omitted). Plaintiffs previously argued
 9   that contempt is a “binary” choice—compliance or noncompliance—and that contempt is
10   mandatory each time a PM scored less than 85%. (Dkt. 3683 at 2–3, 8 & Table 1.)
11   However, substantial compliance is a defense to a charge of civil contempt, In re Dual-
12
            8
               Plaintiffs have argued that Taggart is inapposite because its analysis focused on
13   “whether there was fair notice to an alleged contemnor” and not “whether the contemnor
     took all reasonable steps to comply with the order.” But neither Taggart, nor the case it
14   quoted, Cal. Artificial Stone Paving Co. v. Molitor, 113 U.S. 609, 618 (1885), limited this
     principle to any particular element of civil contempt. Plaintiffs have also cited cases that
15   invoked contempt powers to remedy constitutional violations. (Dkt. 3683 at 4–5.) But the
     OSC is not in place to remedy any constitutional violation.
16           9
               See PM 11: ASPC-Eyman (March) [two files]; PM 40: ASPC-Tucson (July) [one
17   file]; PM 44: ASPC-Winslow (October) [one file]; PM 47: ASPC-Phoenix (April) [two
     files], (May) [one file]; PM 49: ASPC-Perryville (September) [one file]; ASPC-Tucson
18   (November) [two files]; PM 50: Perryville (December) [one file]; PM 98: ASPC-Douglas
     (July) [one file]; ASPC-Winslow (August) [one file]. (Gahris Decl., ¶¶ 10, 57, 64, 83, 92,
19   94, 108, 147, 151.)
             10
                See PM 11: ASPC-Eyman (March); ASPC-Yuma (September); PM 40: ASPC-
20   Eyman (July); PM 47: ASPC-Eyman (September, October, December); ASPC-Florence
     (March, August); ASPC-Lewis (September); ASPC-Tucson (August), (December); PM 49:
21   ASPC-Tucson (November); PM 92: ASPC-Lewis (July); PM 98: ASPC-Eyman (May,
     July, September). For example, PM 11 at ASPC-Eyman in March, two files were marked
22   noncompliant not because the inmates did not receive the medication (or did not receive it
     timely), but because the medication administration was documented in the wrong section
23   of the inmates’ charts. For PM 49 at ASPC-Tucson in November, a chart was marked
     noncompliant because the inmate’s refusal to see the provider was documented in the wrong
24   section of the inmate’s chart. And for PM 47 at ASPC-Tucson in December, a file was
     marked noncompliant because the provider utilized an unapproved abbreviation in the
25   medical record. (Gahris Decl., ¶¶ 10, 20, 53, 72, 79, 80, 81, 87, 88, 94, 144, 148,)
             11
26              PM 11 at ASPC-Winslow in September was noncompliant because Diamond
     Pharmacy was using the incorrect fax number, and the facility was not being notified when
27   duplicate orders, or other medication issues, arose. (Gahris Decl., ¶ 18.) PM 94 at ASPC-
     Perryville in July was noncompliant because one provider who saw patients this month
28   concealed that his license had lapsed. (Gahris Decl., ¶ 146.)

                                                  23
 1   Deck, 10 F.3d at 695, and “technical or inadvertent violations of the order will not support
 2   a finding of contempt” if the violating party took all reasonable steps to comply, Donallco,
 3   Inc., 787 F.2d at 1379.
 4          F.     A $100,000-Per-Instance-of-Noncompliance Sanction Is Excessive.
 5          Although “[s]anctions may be imposed to coerce the contemnor to comply with the
 6   court’s order, [they] may not be so excessive as to be punitive in nature.” Citronelle-Mobile
 7   Gathering, Inc. v. Watkins, 943 F.2d 1297, 1304 (11th Cir. 1991). “Coercive sanctions may
 8   only be imposed ‘after a reasoned consideration’ of ‘the character and magnitude of the
 9   harm threatened by the continued contumacy, and the probable effectiveness of any
10   suggested sanction in bringing about the result desired.’” Parsons, 949 F.3d at 456 (quoting
11   Shuffler v. Heritage Bank, 720 F.2d 1141, 1148 (9th Cir. 1983)). Furthermore, although
12   the absence of willfulness will not ordinarily insulate a party from civil liability, a party’s
13   good faith is relevant in determining an appropriate sanction. Taggart, 139 S. Ct. at 1802;
14   see also In re Dual-Deck, 10 F.3d at 695 (quoting Vertex, 689 F.2d at 889) (“[A] person
15   should not be held in contempt if his action “‘appears to be based on a good faith and
16   reasonable interpretation of the [court’s order].’”).
17          The Court’s $100,000-per-instance-of-noncompliance sanction is disproportionately
18   severe. It is harsh and excessive considering the presence and impact of COVID-19 during
19   the show-cause time period, the many efforts to maintain compliance notwithstanding
20   COVID-19, and the overall and average compliance scores for both the Stipulation and
21   OSC. Indeed, at the time the Court issued the OSC, it was not yet declared a pandemic or
22   a Public Emergency in Arizona. (Shinn Decl., ¶¶ 35, 37.) Not only is a $100,000 sanction
23   excessive for one instance of noncompliance, but it becomes unduly disproportionate when
24   it applies to more than 120 PMs at multiple facilities, and each month for a 10-month
25   period—a possible total exposure of $126,000,000.00. (Gann Decl., ¶ 14.) See Soroko v.
26   Aina, No. CIV. A. 91-3072-LFO, 1998 WL 395139, at *1 (D.D.C. July 9, 1998) (“Without
27   a doubt, there are constitutional limits to the Court’s power of contempt.”); Carty v.
28   Schneider, 986 F. Supp. 933, 939–41 (D.V.I. 1997) (“[T]he court finds that monetary

                                                    24
 1   contempt sanctions would affect drastically the public interest and, perhaps more
 2   importantly, would impede progress and thwart the defendants’ continuing efforts to
 3   remedy the conditions of confinement at the CJC.”). That crosses the line from coercive to
 4   punitive, particularly because the OSC did not clearly explain its recurring sanction
 5   application. Furthermore, 18 of the noncompliant PMs had attained substantial compliance
 6   under the Stipulation during the show-cause period, 12 and at least 4 PMs had been
 7   consistently/consecutively compliant for at least nine months. 13 The sanction amount
 8   should be significantly reduced.
 9          G.     Defendants Request an Evidentiary Hearing.
10          Because a finding of civil contempt is a “severe remedy,” Taggart, 139 S. Ct. at
11   1802, Defendants should be afforded every opportunity to defend against it. See Bagwell,
12   512 U.S. at 827 (“[C]ivil contempt sanctions … may be imposed in an ordinary civil
13   proceeding upon notice and an opportunity to be heard.”); Watkins, 943 F.2d at 1304 (“Due
14   process requires that the court … provide a hearing in which the alleged contemnor may
15   explain why the court should not make a contempt finding.”). The Court has limited
16
            12
               PM 11: ASPC-Lewis; ASPC-Winslow; ASPC-Yuma; PM 13: ASPC-Eyman;
17   ASPC-Florence; ASPC-Yuma; PM 35: ASPC-Florence; ASPC-Tucson; PM 47: ASPC-
     Florence; ASPC-Tucson; PM 49: ASPC-Perryville; ASPC-Tucson; PM 52: ASPC-
18   Perryville; ASPC-Phoenix; ASPC-Tucson; PM 66: ASPC-Lewis; PM 92: ASPC-Eyman;
     ASPC-Lewis. (Gahris Decl., ¶¶ 15, 17, 19, 22, 23, 25, 31, 33, 77, 86, 92, 93, 119, 121, 124,
19   144.)
           13
20             PM 35: ASPC-Eyman [nine months compliance; one N/A], (Dkt. 3582 at
     ADCM1609450; Dkt. 3606 at ADCM1615177; Dkt. 3645 at ADCM1621144; Dkt. 3680 at
21   ADCM1626212; Dkt. 3732 at ADCM1643428; Dkt. 3762 at ADCM1652301; Dkt. 3801 at
     ADCM1656739; Dkt. 3823 at ADCM1668205; Dkt. 3838 at ADCM1671074; Dkt. 3856 at
22   ADCRRM0005940); PM 45: ASPC-Tucson [nine months compliance], (Dkt. 3443 at
     ADCM1591150; Dkt. 3459 at ADCM1597145; Dkt. 3473 at ADCM1597808; Dkt. 3503 at
23   ADCM1602009; Dkt. 3546 at ADCM1607548; Dkt. 3582 at ADCM1609832; Dkt. 3606 at
     ADCM1615530; Dkt. 3645 at ADCM1621498; Dkt. 3680 at ADCM1626563); PM 47:
24   ASPC-Lewis [12 months compliance], (Dkt. 3443 at ADCM1590941; Dkt. 3459 at
     ADCM1596929; Dkt. 3473 at ADCM1597583; Dkt. 3503 at ADCM1601793; Dkt. 3546 at
25   ADCM1607332; Dkt. 3582 at ADCM1609604; Dkt. 3606 at ADCM1615317; Dkt. 3645 at
     ADCM1621275; Dkt. 3680 at ADCM1626339; Dkt. 3732 at ADCM1643568; Dkt. 3762 at
26   ADCM1652431; Dkt. 3801 at ADCM1656864); PM 66: ASPC-Tucson [10 months
     compliance], (Dkt. 3375 at ADCM1584011; Dkt. 3397 at ADCM1589469; Dkt. 3443 at
27   ADCM1591110; Dkt. 3459 at ADCM1597105; Dkt. 3473 at ADCM1597767; Dkt. 3503 at
     ADCM1601971; Dkt. 3546 at ADCM1607509; Dkt. 3582 at ADCM1609794; Dkt. 3606 at
28   ADCM1615494; Dkt. 3645 at ADCM1621459).

                                                  25
 1   Defendants’ Response to 25 pages and did not permit a reply. (Dkt. 3861 at 14–15.) It also
 2   afforded them only 30 days to explain why they should not be sanctioned more than
 3   $17,000,000.00, a task that the Court recognized would “no doubt … require a substantial
 4   amount of work.” (Dkt. 3866 at 2.) Given the financial exposure, Defendants request an
 5   evidentiary hearing to further develop and explain the instances of noncompliance.
 6   Although the Declarations and Supplemental Declarations are detailed, they are not a
 7   substitute for personally hearing from individuals who were on the ground while fighting
 8   the pandemic. Defendants can provide additional evidence and testimony connecting the
 9   impact of COVID-19 to noncompliance and explaining other reasons for noncompliance.
10   The Court would benefit from seeing and hearing this evidence. And Defendants are
11   entitled to due process.
12   III.   Conclusion.
13          For these additional reasons, the Court should not find Defendants in civil contempt
14   or impose any sanctions.
15          DATED this 26th day of March, 2020.

16                                             STRUCK LOVE BOJANOWSKI & ACEDO, PLC

17
18                                             By /s/Daniel P. Struck
                                                  Daniel P. Struck
19                                                Rachel Love
                                                  Timothy J. Bojanowski
20                                                Nicholas D. Acedo
                                                  3100 West Ray Road, Suite 300
21                                                Chandler, Arizona 85226

22                                                Attorneys for Defendants

23
24
25
26
27
28

                                                  26
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 26, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  27
